Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Decision No. CR1764
The Inspector General.

)

)

Heidi Jo Anderson, )
) Date: March 25, 2008

Petitioner, )

)
-Vi- ) Docket No. C-08-246

)

)

)

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the hearing request of Petitioner Heidi Jo Anderson because she did not file it
timely.

I. Background

On August 31, 2007 the Inspector General (1.G.) notified Petitioner that she was being
excluded from participating in Medicare and other federally funded health care programs
for a minimum period of five years. On January 14, 2008 Petitioner requested a hearing
and the case was assigned to me for a hearing and a decision.

I held a pre-hearing conference by telephone at which the I.G. advised me that he was
moving to dismiss Petitioner's hearing request on the ground that she had failed to file it
timely. The L.G. then filed a motion to dismiss. Petitioner did not reply to the motion.
IL. Issue, findings of fact and conclusions of law

A. Issue

The issue in this case is whether Petitioner failed to file a timely hearing request.
B. Findings of fact and conclusions of law

Tmake findings of fact and conclusions of law (Findings) to support my decision in this
case. [set forth each Finding below as a separate heading.

1, Petitioner failed to file a timely hearing request.

Regulations governing cases involving the LG. require a party requesting a hearing to file
his or her request within 60 days from the date that he or she receives the LG.'s notice of

intent to Impose remedies. 42 C.F.R. § 1005.2(c). Receipt of the notice ts presumed to be
within five days of the notice’s mailing date. Ad.

The 1.G. mailed his notice of exclusion to Petitioner on August 31, 2007. She is
presumed to have received that notice no later than five days from the date of mailing.
Petitioner offered no evidence to show that she received the notice beyond the
presumptive delivery date. In order to comply with the regulations Petitioner would have
had to file her hearmg request no later than November 5, 2007.

Petitioner did not file her hearing request until January 14. 2008, more than 120 days
from the date when she is presumed to have recvived the 1.G.'s notice. Consequently, her
hearing request is untimely.

2. Tmust dismiss Petitioner's hearing request because she did not file it
timely.

Regulations state that an administrative law judge will dismiss a hearing request when it
is not filed timely. 42 C.F.R. § 1005.2(e)(1). The regulations do not vest me with
discretion to allow a hearing in an instance where a party fails to file timely his or her
hearing request. [| must dismiss Petitioner's hearing request inasmuch as she did not file it
timely.

/s/ Steven T. Kessel
Administrative Law Judge
